                                           Case 5:20-cv-01377-SVK Document 8 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTRE WAY COMPANY LIMITED,                         Case No. 20-cv-01377-SVK
                                   8                     Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9              v.                                         MOTION FOR ISSUANCE OF A
                                                                                             SUBPOENA
                                  10     FUZHOU PUHUA MINGHUI TRADING
                                         CO. LTD.,                                           Re: Dkt. No. 7
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s ex parte motion for issuance of a subpoena duces tecum

                                  14   prior to the Federal Rule of Civil Procedure 26(f) Conference. Dkt. 7. In its motion, Plaintiff

                                  15   seeks to obtain early discovery from third-party Amazon.com, Inc. to determine the address and

                                  16   agent for service of process for Defendant Antomove. Id.

                                  17          “As a general rule, discovery proceedings take place only after the defendant has been

                                  18   served; however, in rare cases, courts have made exceptions, permitting limited discovery to ensue

                                  19   after filing of the complaint to permit the plaintiff to learn the identifying facts necessary to permit

                                  20   service on the defendant.” Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal.

                                  21   1999) (citations omitted). “[S]ome limiting principals should apply to the determination of

                                  22   whether discovery to uncover the identity of a defendant is warranted.” Id. at 578.

                                  23          “District courts in this circuit have developed a four-part test for determining when to

                                  24   allow early discovery.” Ebates, Inc. v. Does, No. 16-cv-01925-JST, 2016 WL 2344199, at * 1

                                  25   (N.D. Cal. May 3, 2016) (citation omitted). “Under the test applied in Columbia Insurance Co. v.

                                  26   seescandy.com, the moving party must: (1) identify the defendant with enough specificity to allow

                                  27   the Court to determine whether the defendant is a real person or entity who could be sued in

                                  28   federal court; (2) recount the steps taken to locate the defendant; (3) show that its action could
                                           Case 5:20-cv-01377-SVK Document 8 Filed 05/18/20 Page 2 of 2




                                   1   survive a motion to dismiss; and (4) file a request for discovery with the Court identifying the

                                   2   persons or entities on whom discovery process might be served and for which there is a reasonable

                                   3   likelihood that the discovery process will lead to identifying information.” Ebates, Inc. v. Does,

                                   4   2016 WL 2344199, at *1 (citations and internal quotation marks omitted).

                                   5          Plaintiff has failed to satisfy any of these requirements. Accordingly, Plaintiff’s motion for

                                   6   issuance of a subpoena to Amazon.com, Inc. is DENIED WITHOUT PREJUDICE.

                                   7   Additionally, as neither Defendant has appeared in this matter, the case management conference

                                   8   set for May 26, 2020 is VACATED.

                                   9          SO ORDERED.

                                  10   Dated: May 18, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    SUSAN VAN KEULEN
                                  13                                                                United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
